DETAILED ACTION
This action is pursuant to the claims filed on 01/25/2019. Claims 11-20 are pending. A first action on the merits of claims 11-20 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2019 and 07/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 11-20 is/are objected to because of the following informalities:  
Claim 11 line 1; “Device for humidifying a textile electrode” should read “A device for humidifying a textile electrode” to increase clarity.
Claims 12-18 line 1; “Device for humidifying a textile electrode according to claim…” should read “The device for humidifying the textile electrode according to claim…” to increase clarity.
Claim 16; “the first portion being impermeable to liquid water and permeable to water vapour in a direction extending outwards from the material capable of absorbing and retaining water towards the outside of the device” should read “the first portion being impermeable to liquid water and permeable to water vapour in a 
Claim 19 line 1; “System comprising” should read “A system comprising” to increase clarity.
Claim 20 line 1; “System comprising” should read “A system comprising” to increase clarity.
Claim 20 line 2; “a humidification device according to any of claim 16” should read “a humidification device according to claim 16” to increase clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the second layer is comprised of at least one first portion and one second portion … the second portion being permeable to liquid water in both directions”. It is unclear how said second portion, being permeable to water in both directions, would maintain the claimed function of the second layer being “impermeable to liquid water … in the opposite direction” as claimed in claim 11. As currently claimed, the second portion of the 
Claim 17 recites the limitation “wherein the second portion of the second layer comprises at least one perforation configured such that it is permeable to liquid water”. It is unclear how said perforation would maintain the claimed function of the second layer being “impermeable to liquid water … in the opposite direction” as claimed in claim 11. As currently claimed, the perforation would render the second layer permeable to liquid water in both directions, therefore contradicting the above noted limitation of claim 11. For these reasons, claim 17 is rejected for being indefinite. For examination purposes, the second layer will be interpreted to be two distinct components of the device for humidifying; a first portion being impermeable to liquid water and permeable to water vapour in a direction extending outwards from the material capable of absorbing and retaining water and a second portion being permeable to liquid water in both directions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (U.S. PGPub No. 2014/0005515) in view of Freeman (U.S. PGPub No. 2016/0256676).
Regarding claim 11, Huang teaches a device for humidifying a textile electrode (Fig 11, physiological signal detection device 1) comprising: a first layer (Fig 11, base layer 20; [0031] discloses base layer 20 as being a waterproof layer); a second layer (Fig 11, upper water penetrating layer 341); and a material capable of absorbing and retaining water (Fig 11, water preservation inner linings 33); wherein the material capable of absorbing and retaining water is located between the first layer and the second layer (see Fig 11); the first layer is impermeable to liquid water and water vapour (base layer 20; [0031] discloses manufacture of water-proof layer 20 via plastic sheet to prevent loss of water and humidity); and the second layer is permeable to liquid water in a direction extending inwards towards the material capable of absorbing and retaining water and permeable to water vapour in the opposite direction 
Huang fails to explicitly teach wherein the second layer is impermeable to liquid water in the opposite direction thereto.
In related prior art, Freeman teaches a similar device wherein a polyurethane film is impermeable to liquid water and permeable to water vapor (Fig 4, top layer 22 and [0060]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the water penetrating layer of Huang in view of Freeman to incorporate the polyurethane film on the upper surface of the water penetrating layer such that second layer is permeable to water in an inward direction and impermeable to water and permeable to water vapor in the opposite direction to arrive at the device of claim 11. Doing so would further facilitate the containment of water in the accommodation sack of Huang while advantageously maintaining the ability for the electrode pad to be humidified via the water vapor permeability ([0041]).
Regarding claim 13, the Huang/Freeman combination further teaches wherein the second layer is deformable (Fig 11 and [0041], water penetrating layer 341 disclosed as paper or fabric layer (i.e., deformable)).
Regarding claim 14, the Huang/Freeman combination teaches the device of claim 11 as stated above. Freeman further teaches wherein its analogous second layer is a polyurethane film (Examiner notes vapor permeable polyurethane film is microporous as evidenced by Pollyea (U.S. PGPub No. 2012/0016248) [0009-0010]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the water penetrating layer of Huang in view of Freeman to incorporate the polyurethane film on the upper surface of the water penetrating layer such that second layer is permeable to water in an inward direction and impermeable to water and permeable to water vapor in the opposite 
Regarding claim 15, Huang further teaches a pocket (Fig 11 accomodation sack 34 defines a pocket), the material capable of absorbing and retaining water being contained in said pocket (water preservation inner linings 33), said pocket is permeable to water in a direction extending inwards towards the material capable of absorbing and retaining water ([0041], water penetrating layer 341 defines wall of pocket is permeable to water in the direction towards the inner linings 33), and permeable to water vapour in the opposite direction thereto ([0041] discloses permeability of layer 341 to water in both directions; permeability to water in the opposite direction necessitates a permeability to water vapor).
Regarding claim 16, Huang further teaches wherein the second layer is comprised of at least one second portion, the second portion being permeable to liquid water in both directions ([0041] discloses permeability of layer 341 to water in both directions).
Huang fails to teach wherein the second layer is comprised of at least one first portion, the first portion being impermeable to liquid water and permeable to water vapour in a direction extending outwards from the material capable of absorbing and retaining water towards the outside of the device. 
In related prior art, Freeman teaches a similar device wherein a polyurethane film is impermeable to liquid water and permeable to water vapor (Fig 4, top layer 22 and [0060]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the water penetrating layer of Huang in view of Freeman to incorporate the polyurethane film as a first portion of the second layer such that first 
Regarding claim 17, the Huang/Freeman combination teaches the device of claim 16 as stated above. Huang further teaches wherein the second portion of the second layer comprises at least one perforation configured such that it is permeable to liquid water ([0041] discloses water penetrating layer 341 as a fabric layer; fabric layer 341 necessarily has a perforation to permit water to pass through; Examiner notes this interpretation of “perforation” is made in view of the Oxford Dictionary’s definition of perforation [emphasis added]: “A hole made by boring or piercing; an aperture passing through or into something.”).
Regarding claim 18, the Huang/Freeman combination teaches the device of claim 11 as stated above. Huang further teaches a third layer being located between the material capable of absorbing and retaining water and the first layer (Fig 11, waterproof layer 342 located between waterproof base layer 20 and material capable of absorbing water 33).
Huang/Freeman discloses substantially all the limitations of the claim(s) except for the thickness of the third layer being at least 0.5 mm.  It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to have modified the third layer of Huang to be at least 0.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller
Regarding claim 19, the Huang/Freeman combination teaches the device of claim 11 as stated above. Huang further teaches a system comprising said device of claim 11 and a textile support comprising a conductive area (Fig 11, conductive zone 112; [0027] disclosing conductive yarns defining conductive zone 112); wherein the textile support is connected to the humidification device such that the conductive area is in contact with the second layer (Conductive zone 112 contacting second layer 341).
Regarding claim 20, the Huang/Freeman combination teaches the device of claim 16 as stated above. Huang further teaches a textile support comprising a conductive area forming an electrode ((Fig 11, conductive zone 112; [0027] disclosing conductive yarns defining conductive zone 112); wherein the textile support is connected to the humidification device such that the conductive area is in contact solely with the first portion of the second layer (Conductive zone 112 contacting second layer 341).
In related prior art, Freeman teaches a similar device wherein a polyurethane film is impermeable to liquid water and permeable to water vapor (Fig 4, top layer 22 and [0060]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the water penetrating layer of Huang in view of Freeman to incorporate the polyurethane film on top of the water penetrating layer 341 to define a first portion of the second layer such that the conductive area is in contact solely with said first portion to arrive at the system of claim 20. Doing so would further facilitate the containment of water in the accommodation sack of Huang while advantageously maintaining the ability for the electrode pad to be humidified via the water vapor permeability ([0041]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Freeman as applied to claim 11, and in further view of Su (U.S. PGPub No. 2014/0039292).
Regarding claim 12, the Huang/Freeman combination teaches the device of claim 11 as stated above.
Huang is silent to the material of the first layer.
In related prior art, Su teaches a similar device (Figs 2-3) wherein a similar first layer that is impermeable to liquid water and water vapour ([0034] and Fig 3, water proof base layer 20) is a non-conductive and non-deformable layer ([0034] disclosing PVC sheet; examiner notes interpretation of non-deformable is in view of applicant’s disclosure of PVC as a suitable material to meet said limitations in [0049] of applicant’s PGPub). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first layer of Huang in view of Freeman and Su to incorporate the non-deformable and non-conductive first layer of Su to arrive at the device of claim 12. Doing so would have been a simple substitution of one well-known water impermeable layer (Huang [0031] base waterproof layer 20) for another well-known water impermeable layer (Su PVC sheet of waterproof base layer 20) to yield the expected result of a non-conductive layer to function as a waterproof layer to prevent the loss of water (Su [0034]; Huang [0031]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794